DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 11/26/2021, with respect to the rejection(s) of claim(s) 1, 10 and 16 under 35 U.S.C. § 102 and 35 U.S.C. § 103, receptively have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made including Kiraly (U.S. 5,467,242).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Hoft (US 2015/0381108), in view of Kiraly (U.S 5467242).
Regarding claim 1, Hoft discloses a control system for a PV array system (see Fig. 6) including a plurality of PV panels (see 30) comprising: a bypass module  (see 12) comprising: a first switch device (see S1) and a second switch device (see S2) disposed at least one PV panel (see 30) connected with others of the plurality of PV panels along a string (see 20 (plurality of solar modules coupled in series); Fig. 6) and configured to perform a switching operation when voltage at the at least one PV panel is outside of an acceptable voltage range of the PV array system (see par 0089-0090), wherein the bypass module is configured to short-circuit the at least one PV panel when excess voltage at the at least one PV panel is detected (see par 0090); and a control module (see 40; Figs. 2-3) connected to the at least one PV panel and configured to monitor and control operation of the bypass module (see par 0089-0091).
However, Hoff does not disclose the control module comprising a first timer device and a second timer device, each configured to initiate time delays on the first switch device and the second switch device, respectfully.
Yet, Kiraly in the same field teaches  that it is known to have the control module comprising a first timer device and a second timer device, each configured to initiate time delays on the first switch device and the second switch device, respectfully (Fig. 2: Timer 1 and 2, & Switches 40 and 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoft with the teachings of Kiraly by having the control module comprising a first timer device and a second timer device, each configured to initiate time delays on the first switch device and the second switch device, respectfully in order to provide controlled signals with a time-shift in the 
Regarding claim 2, Hoft further discloses wherein the first switch device (see S1) is connected between an output of an adjacent PV panel (see second panel 30 from the top of Fig. 6) and an output of the at least one PV panel (see top solar panel) on the string (see string 20; Fig. 6) and is configured to close and conduct current when the voltage is within an acceptable voltage range, to operate the bypass module (see par 0091;  Figs. 2, 6).
Regarding claim 3, Hoft further discloses wherein the second switch device is connected between the output of the adjacent PV panel (see second panel 30 from the top; Fig. 6) and an output of the at least one PV panel (see top solar panel), and when the excess voltage is detected second switch device is configured to close to thereby short circuit the at least one PV panel (see par 0092, see Fig. 3).

Regarding claim 16, Hoft discloses a bypass method for bypassing at least one PV panel of an PV array system including a plurality of PV panels (see Fig. 6), comprising: connecting a bypass module  (see 12) including a first switch device (see S1 (51), Fig. 2), a second switch device (see S2(52)) and a short-circuit (see diode 64, microcontroller 40 , and voltage sensors 36, 66, current sensor 68 and temperature 94, see Figs. 2, 6) connects between an input and output of the at least one PV panel (see Figs. 2, 6); switching on the first switch device and conducting current when voltage at the at least one PV panel is within an acceptable voltage range (see Fig. 2, par 0089-0090; see Fig. 11, par 0128-0129), to operate the bypass module; switching on the second switch device 
However, Hoff does not disclose wherein switching on the first switch device includes initiating, via a timer device, a time delay of the second switch device.
Yet, Kiraly in the same field teaches  that it is known to have switching on the first switch device includes initiating, via a timer device, a time delay of the second switch device; (Fig. 2: Timer 1 and 2, & Switches 40 and 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoft with the teachings of Kiraly by having  wherein switching on the first switch device includes initiating, via a timer device, a time delay of the second switch device; in order to provide controlled signals with a time-shift in the input signal, while not affecting the signal characteristics and maintaining a simple circuit arrangement that provides stability when operating.  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hoft (US 2015/0381108), in view of Kiraly (U.S 5467242), in view of Fornage (US 2014/0168835).
Regarding claim 4, Hoft in view of Kiraly fails to teach wherein current on the string flows to the second switch device and short-circuit current starts flowing in a reverse direction.
Fornage teaches a solar system comprising solar string (see 1041-104n, Figs. 1-2) coupled to smart junction box 115 includes input connectors (see 220, 222, 224, and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Fornage into that of Hoft and Kiraly in order to detect current or voltage to determine the level of excess current or voltage to take preventive measures to protect a circuit and thus preventing damage to equipment in the event of abnormal power circumstances. 
Regarding claim 5, The combination further discloses wherein the first switch device is configured to open to decrease any increase in temperature at the at least one PV panel (see par 0128-0129; see step 106 [Wingdings font/0xE0] step 108 [Wingdings font/0xE0] step 110 (No)[Wingdings font/0xE0]step 108 (temperature sensor 94 (see Fig. 2) is measured if T> Max [Wingdings font/0xE0] S2 still open (see step 106) until T<Max-->Step 112 (see Fig. 11) or step 116. Furthermore, voltage and/or current is proportional to heat or temperature.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arditi et al. (US 2013/0026842) { Arditi}, in view of Hoft (US 2015/0381108), in view of Kiraly (U.S 5467242).
Regarding claim 10, Arditi discloses a PV array system (see Fig. 4B) comprising: a plurality of PV arrays configured to supply DC power (see plurality of string buses 205a-205c coupled to solar modules 201a- 201n via plurality of local management units 202a-
Arditi does not explicitly disclose configured to perform a switching operation when voltage at the at least one PV panel is outside of an acceptable voltage range of the PV array system, wherein the bypass module is configured to short-circuit the at least one PV panel when excess voltage at the at least one PV panel is detected; and a control module connected to the at least one PV panel and configured to (i) receive power from the PV array system and (ii) monitor and control operation of the bypass module.
Hoft teaches a PV array system (see Fig. 6) comprises a solar string 20 that includes a plurality of solar modules 30, each solar module is disposed at a bypass module 12 which is configured to perform a switching operation when voltage at the at least one PV panel is outside of an acceptable voltage range of the PV array system, wherein the bypass module is configured to short-circuit the at least one PV panel when excess voltage at the at least one PV panel is detected; and a control module connected to the at least one PV panel and configured to (i) receive power from the PV array system 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Hoft into that of Arditi in order to provide efficient disconnection of individual PV panels during particular circumstances that can hinder overall system safety such as overvoltage or overcurrent and improve overall system efficiency.
However, the combination does not disclose wherein switching on the first switch device includes initiating, via a timer device, a time delay of the second switch device.
Yet, Kiraly in the same field teaches  that it is known to have switching on the first switch device includes initiating, via a timer device, a time delay of the second switch device; (Fig. 2: Timer 1 and 2, & Switches 40 and 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination with the teachings of Kiraly by having  the control module comprising a first timer device and a second timer device, each configured to initiate time delays on the first switch device and the second switch device, respectfully in order to provide controlled signals with a time-shift in the input signal, while not affecting the signal characteristics and maintaining a simple circuit arrangement that provides stability when operating.  
Regarding claim 11, the combination further discloses wherein the first switch device (see S1), equivalent to Q1, is connected between an input of an adjacent PV panel (see second solar 30 from the top solar panel 30 of the string 20) and an output of the at least one PV panel (see top solar panel 30) on the sting (see (string) 20; Fig. 6) and is 
Regarding claim 12, the combination further teaches wherein the second switch device (see S2), equivalent to Q2, is connected between the output of the adjacent PV panel and an output of the at least one PV panel, and when the excess voltage is detected second switch device is configured to close to thereby short circuit the at least one PV panel (see par 0092).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Arditi, Hoft, Kiraly and further in view of Fornage (US 2014/0168835).
Regarding claim 13, the combination discloses all limitations of claim 12 above but fails to teach wherein current on the string flows to the second switch device and short-circuit current starts flowing in a reverse direction.
Fornage teaches a solar string (see 1041-104n, Figs. 1-2) coupled to smart junction box 115 includes input connectors (see 220, 222, 224, and 226), "smart" bypass diode switches (see 230, 235, and 240), bypass diodes (see 238, 242, and 244), switches (see 245 and 250). Connector 224 is coupled to the IC chip 208 and connector 226 is connected to a power bus 236. Connectors 224 and 226 are coupled for monitoring voltage across PV module 104.sub.n and reverse current across smart bypass diode switch 240 and bypass diode 244 that are placed in parallel between connectors 226 and 224 (see par 0026-0026).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Fornage 
Regarding claim 14, the combination discloses wherein the first switch device is configured to open to decrease any increase in temperature at the at least one PV panel (see par 0128-0129; see step 106 [Wingdings font/0xE0] step 108 [Wingdings font/0xE0] step 110 (No) [Wingdings font/0xE0]step 108 (temperature sensor 94 (see Fig. 2) is measured if T> Max --> S2 still open (see step 106) until T<Max-->Step 112 (see Fig. 11).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hoft (US 2015/0381108) and Kiraly (U.S 5467242) in view of Weir (US 8,273,979).
Regarding claim 17, Hoft discloses all limitations of claim 16 above and further discloses when the first switch device is switched on, measuring voltage, via a voltage sensor across the at least one PV panel (see par 0089-0091) but fails to teach removing, via filter, any transient signals.
Weir teaches a PV string (see Fig. 14) which includes a plurality of substrings, each of the substrings as seen in Figs. 10-12, 14, having a modulated active diode unit which comprises a controller (see Fig. 10-11), when switch S1 is switched on, measuring voltage, via a voltage sensor (see VIN_FILT) across the at least one PV panel (see Figs. 10-11, col. 4, lines 51-54), removing, via filter, any  transient signal (see filter, Figs. 10-11).
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hoft (US 2015/0381108) and Kiraly (U.S 5467242) in view of Weir (US 8,273,979) and further in view of Schmidt et al. (US 2012/0194003) { Schmidt } and further in view of Robbins (US 2013/0200710).
Regarding claim 18, The combination teaches being able to use a bypass switch in response to a sense current and/or voltage but fails to teach wherein switching on the second switch device further comprises: detecting, via a first comparator, the voltage of the at least one PV panel is outside of the acceptable voltage range, and switching on the second switch device; initiating, via a first timer device, a time delay of the first switch device; and short-circuiting, via the first switch device and the second switch device together, the at least one PV panel.
Schmidt teaches a bypass and protection circuit for a solar module and method of controlling a solar module in (see Figs. 2 and 3) wherein a comparator can be used to determine the level of incoming voltage, a timer (see 154) can be used to apply a delay to switches (see S1, S2) via logic (see 152) and driver (see 158). Switch S1 would be open  and S2 closed respectively in a bypass mode and S1 would be closed and S2 would be open respectively in a normal mode.  The protection circuit can be used for protecting against a short circuit.

The combination fails to teach the sequence of switching on the bypass switch and then switching off the normal switch after a delay in a bypass mode.
Robbins teaches a solar panel system with safety features wherein in a bypass mode for instance, a bypass switch can be activated in an on mode and after a delay, another switch can be turned off in (see para 0043, 0044) wherein a bypass switch such as (see 21, Figs. 3A and 3B) can be closed after which another switch (see 32, Figs. 3A and 3B normal mode switch) can be open after a delay.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the teaching of Robbins into that of the combination thus making it possible to protect a solar panel system via any desired sequence of activating switches in an efficient manner without destroying or damaging the solar modules via a control unit.

Allowable Subject Matter
Claims 6-9, 15, and 19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner  should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The Examiner  can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner  by telephone are unsuccessful, the Examiner ’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836